J-A04006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANITREA RAGIN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KIM YESLEE                                 :   No. 2566 EDA 2018

                Appeal from the Order Entered August 15, 2018
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 180800976


BEFORE: LAZARUS, J., KUNSELMAN, J., and COLINS*, J.

JUDGMENT ORDER BY LAZARUS, J.:                        FILED JANUARY 23, 2019

        Anitrea Ragin appeals pro se from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing her complaint as frivolous

pursuant to Pa.R.C.P. 240(j)(1).1 After careful review, we quash.

        On August 13, 2018, Ragin filed a complaint loosely alleging dental

malpractice (negligence and breach of contract) and seeking over $200,000
____________________________________________


1   Pursuant to Rule 240(j):

        (1)   If, simultaneous with the commencement of an action or
              proceeding or the taking of an appeal, a party has filed a
              petition for leave to proceed in forma pauperis, the court
              prior to acting upon the petition may dismiss the action,
              proceeding or appeal if the allegation of poverty is untrue or
              if it is satisfied that the action, proceeding or appeal is
              frivolous.

Pa.R.C.P. 240(j)(1).

*Retired Senior Judge assigned to the Superior Court.
J-A04006-19



in damages in connection with her visit to Appellee’s office. On August 14,

2018, the trial court granted Ragin in forma pauperis status, but dismissed

her complaint for failure to state a claim upon which relief can be granted.

This timely pro se appeal follows.

       Ragin has failed to adhere to the Pennsylvania Rules of Appellate

Procedure. See generally Pa.R.A.P. 2111; 2114-2119. Specifically, she fails

to provide this Court with a concrete issue to be reviewed and also fails to set

forth any cogent argument, case law or other authority relevant to the entry

of the court’s order dismissing her complaint. Due to the numerous defects

in Ragin’s brief, we are prevented from conducting a meaningful review. See

Pa.R.A.P. 2101 (briefs shall conform in all material respect with requirements

of appellate rules as nearly as circumstances of particular case will admit; if

defects in brief are substantial, appeal may be quashed or dismissed); see

also Commonwealth v. Sanford, 445 A.2d 149 (Pa. Super. 1982) (when

issues are not properly raised and developed in briefs and when briefs are

wholly inadequate to present specific issues for review, our Court will not

consider merits of case). Thus, we quash the appeal.2
____________________________________________


2In O’Neill v. Checker Motors Corp., 567 A.2d 680 (Pa. Super. 1989), our
Court stated:

       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because []he lacks legal training. As our
       [S]upreme [C]ourt has explained, any layperson choosing to
       represent [himself] in a legal proceeding must, to some



                                           -2-
J-A04006-19



       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/19




____________________________________________


       reasonable extent, assume the risk that [his] lack of expertise and
       legal training will prove [his] undoing.

Id. at 682.

                                           -3-